Citation Nr: 1202054	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  00-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD), degenerative joint disease (DJD) and spondylosis of the lumbar spine.  

2.  Entitlement to a rating in excess of 40 percent for low back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to December 1964. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The case was remanded for further development in November 2008, (specific to the claim for low back disability), June 2009 and January 2010.  In March 2011, the Board denied the Veteran's claims for a rating in excess 40 percent for low back disability and for entitlement to a TDIU.  The Veteran appealed this decision and in an August 2011 order, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded these matters back to the Board, in accordance with a Joint Motion filed by the parties and discussed more fully below.   

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In view of the Joint Motion and the Court's Order filed in this case, additional development is needed.

In a March 2011 decision, the Board denied issues #2 and 3 on the title page.  On appeal to the Court, it was determined that issue number 1 had also been considered in supplemental statements of the case in 2007, while the other issues were being developed.  It was held that substantive appeals and other documents on file revealed disagreement with the denial of service connection for that back pathology and that the Board should have adjudicated that matter as part of the appeal.  It is intertwined with the other issues on appeal.

Review of the record reveals that there has been pertinent evidence as to issue 1 added to the record since the matter was last addressed by the RO.  Moreover, there are conflicting opinions as to whether the DDD and DJD are related to service or to the service connected lumbar strain.  Further, there is a question as to whether the symptoms of the service connected disorder can be medically separated from the symptoms of the currently not service connected disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be examined by a board of two orthopedists who have not previously examined him.  The claims folders must be made available to the examiners prior to the entry of any opinions.  The examiners are requested to review the conflicting medical opinions on file, and, after the examination, explain with of these opinions are in agreement with the findings made by the examiners.  Specifically, please respond to the following and provide the medical reasoning reached in entering the opinions:

(a)  Is it as least as likely as not (50 percent probability or higher) that the in-service and immediate post service back pathology lead to the DDD and DJD at issue?  Specifically, respond to the indication that the in-service pathology weakened the back, and was made worse by the post-service traumas to the back that have been reported.

(b)  If it is concluded that the DJD and DDD are unrelated to service or service connected disability, is it possible to differentiate the symptoms of the service connected lumbar strain and the DJD or DDD?  If so, please do so in detail, if not please so indicate, and as possible please provide the medical reasoning for your opinion.

(c)  Please comment on the identified manifestations of the service connected pathology and any impact the symptoms would have on the Veteran's ability to obtain or maintain substantially gainful employment.  Again, it is requested that the reasons and bases for your findings be set out.

2.  The RO should then readjudicate the issues on the title page.  To the extent the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  The case should then be returned to the Board, if in order.  No opinion as to the ultimate outcome in this case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


